DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, JP 2006 – 108514 (hereunder Sugi) teaches in Figs. 1 and 23 photoelectric conversion apparatus comprising:
a semiconductor substrate 21 including a first surface and a second surface facing the first surface; 
a first semiconductor region 6a of a first conductivity type n+ in the semiconductor substrate, the first conductivity type using, as a majority carrier, a same carrier as a signal carrier;
a second semiconductor region p-Epi of a second conductivity type in the semiconductor substrate;
an embedded electrode 10 arranged in the semiconductor substrate in a depth direction from the first surface toward the second surface; and
an insulation member 9, but the prior art of record fails to teach or reasonably suggest
an insulation member arranged between the embedded electrode and the second semiconductor region, and the first semiconductor region,

region,
wherein a potential difference between the first semiconductor region and the
second semiconductor region is a potential difference at which avalanche multiplication
does not occur between the first semiconductor region and the second semiconductor
region, and
wherein a potential difference between the embedded electrode and the second
semiconductor region is a potential difference at which avalanche multiplication occurs
between the embedded electrode and the second semiconductor region.
With respect to independent claim 2, the prior art of record fails to teach or reasonably suggest a photoelectric conversion apparatus comprising:
an insulation member arranged between the second semiconductor region and the embedded electrode,
wherein an avalanche multiplication region is formed between the embedded
electrode and the second semiconductor region,
wherein the avalanche multiplication region is in contact with the first
semiconductor region, and
wherein a potential difference between the first semiconductor region and the
second semiconductor region is a potential difference at which avalanche multiplication
does not occur between the first semiconductor region and the second semiconductor
region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	8/31/2021